Citation Nr: 1343509	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1976, with additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board for additional development in January 2013.  The matter again is before the Board.

The January 2013 Board determination also remanded the issue of entitlement to service connection for bilateral hearing loss.  In a subsequent September 2013 rating decision, however, the Appeals Management Center (AMC) granted entitlement to service connection for bilateral hearing loss.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in a September 2013 response to the SSOC the Veteran explicitly waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013) for any evidence submitted.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.



FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral wrist disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral wrist disability was not incurred in, aggravated by, or otherwise related to active service, nor may such a disability be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Specifically, the VLJ discussed that while the Veteran had a current bilateral wrist disability the critical question was whether such current disability was related to his military service.  In part based on the evidence presented during the Board hearing, the Veteran's claim was remanded for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  The Veteran's service treatment records from his period of active service could not be obtained by the RO, despite numerous attempts to multiple federal agencies.  Any further attempts to obtain these records would be futile.  The Veteran's service treatment records from his Reserve service, however, have been located and are of record.  As such, to the extent such service treatment records are missing from the claims file, the Board does not find that a remand is warranted to attempt to obtain such records.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination for his wrist in May 2011.  In addition, pursuant to the Board's January 2013 remand instructions, an August 2013 medical opinion was obtained and associated with the claims file.  The May 2011 examiner and August 2013 opinion provider considered the Veteran's claims of bilateral wrist pain in service; however, the examiner opined that the Veteran's bilateral wrist disability was less likely than not caused by or related to his military service and the August 2013 opinion provider concluded that the disability was unrelated to his period of ACDUTRA and INACDUTRA.  As will be discussed in greater detail below, the opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination (in the case of the May 2011 examiner).  The Board, therefore, finds the May 2011 VA examination report and August 2013 medical opinion, in conjunction, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the delineation of the verification of the Veteran's periods of INACDUTRA and ACDUTRA, the August 2013 VA medical opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2013).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2013).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when (as in this case) a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis and organic disease of the nervous system (such as carpal tunnel syndrome), manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2013).  

In the instant case, however, there is no presumed service connection because the above disabilities were not medically diagnosed within one year of discharge from active service and such presumption is not applicable to periods of ACDUTRA.  In addition, the claim file does not include a physical examination report at the onset of the Veteran's ACDUTRA periods when he claims to have incurred and/or aggravated any bilateral wrist disability.  Thus, the presumption of soundness and presumption of aggravation are not for application in this situation.  Therefore, the Board will consider the claim on a direct basis.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regrettably, the Veteran's service treatment records from his active military service from could not be obtained for his period of active service from May 1968 to June 1976.  Attempts to rebuild the file from other sources were unsuccessful.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's service treatment records from his Reserve service are of record.  In July 1983, October 1984, and December 1984, the Veteran stated that he was unaware of any medical disability that would preclude him from full military duty.  In July 1992, June 1993, August 1993, July 1994, November 1995, July 1996, and November 1996, the Veteran specifically denied any current medical problems or any medical problems since the last periodic physical examination.  In September 1997, the Veteran denied a history of neuropathy or persistent joint or bone pain.  In November 1998, the Veteran denied any current medical problems or medical problems since he was last examined.  In an undated Target Organ Questionnaire, the Veteran reported a history in the past year of tremors, numbness, or weakness in the wrists or hands.  The Veteran indicated that he did not want to discuss any medical concerns with a physician at that time.  In an August 1999 Report of Medical History, there was a handwritten notation of "numbness hands, arms" that was crossed out, but on the reverse page a treatment provider indicated bilateral mild carpal tunnel syndrome.  A contemporaneous Report of Medical Examination included a finding of normal upper extremities.  Another contemporaneous August 1999 medical examination was within normal limits and indicated that the Veteran had no current medical concerns.  An August 1999 Respirator Medical Evaluation Questionnaire included the Veteran's denial of current weakness in the arms and hands or difficulty fully moving the arms.  

A September 2006 private treatment record documented complaints of numbness and tingling in both hands.  The symptoms were worse at night and with overhead activity.  The initial onset of symptoms was approximately 15 years previously, but had gotten progressively worse of late.  He denied any history of trauma or relevant past medical history.  He had a work history of manual labor, but currently worked at a desk job.  EMG and nerve compression studies were suggestive of bilateral moderate to severe median nerve compression.

The Veteran was afforded a VA examination for his bilateral wrists in May 2011.  The examiner noted review of the claims file.  The Veteran reported that he was formally diagnosed with bilateral carpal tunnel syndrome in 2006, but also mentioned that a 1999 service treatment record discussed carpal tunnel syndrome.  The Veteran did not discuss the basis of the 1999 carpal tunnel syndrome diagnosis and the examiner indicated that no contemporaneous records documented how such a diagnosis was reached.  The Veteran reported in-service treatment for wrist problems and that the treatment provider stated that his wrists would eventually give him problems.  Currently, the Veteran experienced numbness in both hands after repetitive use, including driving and painting.  The Veteran indicated that there was a family history of carpal tunnel syndrome, specifically his mother.  Following examination, the examiner diagnosed bilateral carpal tunnel syndrome, mild in nature.  The examiner discussed the 1999 notation of mild carpal tunnel syndrome, but stated, "It is not known or clarified as to how that diagnosis came about, and why the veteran chose at that time to report it or complain of it whereas previously in the other exams, he never mentioned it or complained of that same issue."  The examiner concluded that it was less likely than not that the current bilateral carpal tunnel syndrome was related to active service because, "One would not typically see almost 20 years later development of carpal tunnel syndrome from events from that many years previous."  The examiner conceded that the active duty service activities described by the Veteran (i.e. those involved in his swing landing trainer position) could cause carpal tunnel syndrome, but it was unlikely that such problems would take 20 or more years to manifest.

An August 2013 VA medical opinion also is of record.  The opinion provider noted review of the claims file.  The opinion provider concluded that it was less likely than not that any period of service, including ACDUTRA and INACDUTRA, caused or contributed to the current bilateral carpal tunnel syndrome.  The rationale was that there was no medical or testimonial evidence to suggest an injury or repetitive overuse incident during service would have contributed to or caused the Veteran's current bilateral wrist condition.  In addition, the opinion provider stated, "Carpal Tunnel Syndrome requires consistent, repetitive stress and as the Veteran was only doing part time work for the National Guard, there is no time period documented that is long enough to [] be the cause of his current wrist complaints.  The wrist may have had periods of strain or sprain after [] working during reserve time, but sprains are considered acute and self-limiting and with the amount of time off between each assignment, it would be expected that his wrists would have healed and returned to his normal baseline."

Thus, the Veteran has a current diagnosis of bilateral carpal tunnel syndrome.  As such, the critical question is whether this disability was caused by, aggravated by, or is otherwise related to the Veteran's military service, to include any periods of ACDUTRA and INACDUTRA.  Based on the evidence of record, the Board concludes it is not.

In reaching that determination, the Board finds the May 2011 VA examination report and August 2013 VA medical opinion of significant probative value.  The opinions provided therein were based on a review of the medical evidence of record, the Veteran's lay contentions, and (in the case of the May 2011 VA examination report) physical examination of the Veteran.  Further, a complete and thorough rationale was provided for the opinions rendered.  As discussed above and in the Board's January 2013 remand, the May 2011 VA examination report fully discussed the Veteran's contentions that his current bilateral wrist problems were related to his active service from 1968 to 1976.  As the Veteran had not sought treatment for or complained about left or right wrist problems for many years after service, despite multiple examinations and other medical assessments, and one would not typically see development almost 20 years after the precipitating incidents, the examiner concluded that it was less likely than not that the Veteran's current bilateral carpal tunnel syndrome was related to military service.  

The August 2013 VA medical opinion supplemented the May 2011 opinion by discussing the impact, if any, of the Veteran's subsequent periods of INACDUTRA and ACDUTRA service.  Specifically, the opinion discussed how carpal tunnel syndrome requires consistent, repetitive stress and that the Veteran's ACDUTRA and INACDUTRA service were not of long enough periods to cause carpal tunnel syndrome.  To the extent that the Veteran did injure his wrists during periods of ACDUTRA and/or INACDUTRA, such injury would be acute in nature and the extended break between periods of training would have been sufficient for such problems to have healed and returned to baseline.  

The Board acknowledges that the May 2013 VA opinion did not explicitly discuss whether any carpal tunnel syndrome was aggravated by the Veteran's periods of ACDUTRA or INACDUTRA; however, from the context it is clear that the opinion rejects any such aggravation.  The opinion clearly stated that the Veteran's service had not "contributed to" his bilateral carpal tunnel syndrome, which certainly suggests that the opinion provider considered aggravation.  Specifically, the opinion discussed how carpal tunnel syndrome required consistent and repetitive stress, which the Veteran did not get from his periods of ACDUTRA and INACDUTRA.  Moreover, as the examiner concluded that any wrist problems experienced during training would have been acute in nature and fully resolved between periods of training and that the Veteran's service had not "contributed to" his bilateral carpal tunnel syndrome, the opinion clearly contemplated and rejected aggravation.  In summary, the May 2011 VA examination report and August 2013 VA medical opinion are fully explained and consistent with the evidence of record.

The Board has considered the reports of the Veteran that his current bilateral wrist problems had their onset during his initial period of active service performing streamline and parasail training, as well as pushing and otherwise manipulating 150 pound boxes in the hold of transport planes.  During his reserve service, the Veteran asserts that the repetitive motion involved in his work as a sheet metal repairman caused or aggravated his bilateral wrist problems.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as bilateral wrist pain and numbness, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral carpal tunnel syndrome, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's assertions particularly problematic in light of his testimony during the May 2012 Board hearing acknowledging that approximately 30 percent of his non-military work duties over more than 20 years involved repetitive motion activities and the August 2013 medical opinion stating that carpal tunnel syndrome was caused by repeated stress over an extended period of time.  As the Veteran has not asserted any specific injury during service, instead noting only the onset of symptoms such as pain and numbness, the Board finds the Veteran's opinions substantially outweighed by the VA medical opinions of record.  

Finally, the Board acknowledges that the Veteran initially was diagnosed with carpal tunnel syndrome in August 1999 during a period of training.  As noted, however, the presumption of soundness does not attach to the Veteran's August 1999 training period because he was not afforded a medical examination at the start of this service period.  Moreover, the medical evidence of record has concluded that the bilateral carpal tunnel syndrome diagnosed during this August 1999 period of training was unrelated to his military service, to include Reserve service.  The opinions discussed above considered the August 1999 diagnosis and the May 2011 examiner specifically found the diagnosis suspect, as there was no indication as to the basis of the diagnosis.  Moreover, the August 2013 opinion indicated that bilateral carpal tunnel syndrome is the result of consistent and repetitive stress and that the Veteran's intermittent reserve duties were not of sufficient duration to cause such problems and that any problems experienced would have been acute in nature and fully resolved.  As such, the August 1999 bilateral mild carpal tunnel syndrome diagnosis is not sufficient evidence on which to grant entitlement to service connection.    

In conclusion, the May 2011 VA examination report and August 2013 VA medical opinion considered the lay and medical evidence of record and provided opinions as to the etiology of the Veteran's bilateral carpal tunnel syndrome.  The Board finds these opinions to be the most probative evidence of record.  The representations of the Veteran regarding any opinion as to the etiology of his bilateral carpal tunnel syndrome are substantially outweighed by the medical opinions of record.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


